DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Priority
While the priority documents have been received, a translated copy has not been provided. It has not been ascertained that the claimed subject matter is supported by foreign document therefor examiner assumes the effective filing date is 03/15/2018 as supported by the translated copy of foreign publication JP2018171436 provided by examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “connected to an ultrasonic diagnostic apparatus body” in line 1. It is unclear if the apparatus body is a part of the claimed invention since it does not appear to be positively recited in the claim and is merely inferentially set in the preamble. Accordingly, all limitations 
Claim 2 recites the limitation “an ultrasonic diagnostic apparatus body” in line 8. It is unclear if the ultrasonic diagnostic apparatus body is a part of the claimed invention since it does not appear to be positively recited. Accordingly, all limitations further defining the ultrasonic diagnostic apparatus body are indefinite for attempting to further define an unclaimed element.
Claim 5 recites the limitation “the delay data” in lines 1-2. It is unclear if this is referring to the first delay data or if the calculation circuitry includes additional delay calculations such as the coarse transmission delay data. 
Claim 5 recites the limitation “the delay data” in line 3. It is unclear if this is referring to the second delay data or if the calculation circuitry includes additional delay calculations such as the  fine transmission delay data.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takano (US 20180214123 A1).
Regarding claim 1,
Takano discloses an ultrasonic probe (at least fig. 2 (1000) and corresponding disclosure) connected to an ultrasonic diagnostic apparatus body (at least fig. 2 (1000) and corresponding disclosure. Examiner notes the ultrasonic probe is an ultrasonic diagnostic apparatus body in its broadest reasonable interpretation); 
A plurality of ultrasonic transducers (at least fig. 2 (2111) and corresponding disclosure); and 
A calculation circuitry (at least fig. 2 (200) and corresponding disclosure) configured to calculate first delay data of delay data ([0049] which discloses the delay amount calculation unit calculates a first delay amount (i.e. first delay data)) relating to a delay time which is set in each of the ultrasonic transducers ([0051] which discloses the delay circuit can set the first delay amount)  
before transmission of ultrasonic waves ([0060] which discloses the transmission signal generation unit receives information from the processor 200 and delivers the transmission signal (interpreted as ultrasonic waves) to each subarray. Examiner notes that the calculation performed by the calculation circuitry 220 ensures the delay amount to be sent by the processor 200 (i.e. the transmission signal delay amount) is no more than a max delay and is therefore performed before transmission),
the first delay data being part of all delay data ([0049] which discloses a second delay amount and summing the first delay amount and second delay amount. Examiner notes that because there are additional delay data calculations the part of the delay data (i.e. first delay amount) is less than all of the delay data) 

a delay circuitry (at least fig. 2 (5100) and corresponding disclosure) configured to set delay time for each of the ultrasonic transducers, based on the first delay data and the second delay data ([0057] which discloses delay circuits 5100 allow the first delay amount and the second delay amount to be set therefor, and delays a signal by a delay amount obtained by adding the first delay amount to the second delay amount). 

Regarding claim 2,
Takano discloses an ultrasonic diagnostic apparatus (at least fig. 2 (1100) and corresponding disclosure) comprising:
an ultrasonic probe (at least fig. 2 (1000) and corresponding disclosure) which comprises: 
A plurality of ultrasonic transducers (at least fig. 2 (2111) and corresponding disclosure); and 
A calculation circuitry (at least fig. 2 (200) and corresponding disclosure) ([0046] which discloses the delay amount calculation unit may be mounted on the ultrasonic probe) configured to calculate first delay data (abstract which discloses the calculation circuitry (200) calculates a first delay amount) relating to a delay time which is set in each of the ultrasonic transducers,
before transmission of ultrasonic waves ([0060] which discloses the transmission signal generation unit receives information from the calculation circuitry 200 and delivers the transmission signal to each subarray);

wherein the ultrasonic probe (1000) further comprises a delay data processing circuitry (at least fig. 2 (3100) and corresponding disclosure) configured to receive the first delay data form the calculation circuitry, and to receive second delay data from the ultrasonic diagnostic apparatus ([0060] which discloses transmission generation unit 3100 receives a delay amount (e.g. the first and second delay amounts) from the delay amount calculation unit 200 of the main body 1110)
a delay circuitry (at least fig. 2 (5100) and corresponding disclosure) configured to set delay time for each of the ultrasonic transducers, based on the first delay data and the second delay data ([0057] which discloses delay circuits 5100 allow the first delay amount and the second delay amount to be set therefore, and delays a signal by a delay amount obtained by adding the first delay amount to the second delay amount). 

Regarding claim 5,
Takano discloses the elements of claim 2 as previously stated. Takano further teaches wherein the delay data calculated by the calculation circuitry (220) includes coarse transmission delay data relating to a sub-array ([0104] which discloses a maximum delay amount (interpreted as coarse transmission delay data) uses a distance from the center of the array (i.e. related to a sub-array) to the focal point. Examiner notes the maximum delay amount is included in the delay data that is calculated by the calculation circuitry),


Regarding claim 7,
Takano discloses an ultrasonic diagnostic assistance method comprising:
Allocating a calculation process of delay data relating to a delay time which is set in each of ultrasonic transducers to a calculation circuitry (at least fig. 2 (200) and corresponding disclosure) and an ultrasonic diagnostic apparatus body (at least fig. 2 (1000) and corresponding disclosure), before transmission and reception of ultrasonic waves (Examiner notes this allocation would be done prior to transmission and reception of ultrasonic waves),
The calculation circuitry (200) being included in an ultrasonic probe (at least fig. 2 (1000) and corresponding disclosure)([0046] which discloses the calculation circuitry may be mounted on the ultrasonic probe (1000))
Causing the calculation circuitry (200) of the ultrasonic probe (1000) to first delay data (abstract which discloses the calculation circuitry calculates a first delay amount), the first delay data being part of all delay data (Examiner notes the delay data consists of a sum of first delay amount and second delay amount, thus the first delay amount is less than all delay data);
Causing the ultrasonic diagnostic apparatus body (1000) to calculate second delay data being different from the first delay data (abstract which discloses the calculation circuitry calculates a second delay amount)
Causing the probe (1000) to receive the first delay data from the calculation circuitry, and second delay data from the ultrasonic diagnostic apparatus body (1000) ([0060] which discloses 
Causing the ultrasonic probe (1000) to set delay time for each of the ultrasonic transducers based on the first delay data and the second delay data ([0057] which discloses delay circuits 5100 allow the first delay amount and the second delay amount to be set therefor, and delays a signal by a delay amount obtained by adding the first delay amount to the second delay amount)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Yamanaka et al. (US 20180296194 A1), hereinafter Yamanaka.
Regarding claim 3,
Takano teaches the elements of claim 2, Takano further teaches wherein the processor (200) allocates a calculation process to the calculation circuitry (200) and the processor (200), so that setting of the delay time to the ultrasonic probe is completed within a blanking period before a transmission timing of ultrasonic waves.

Yamanaka, in a similar field of endeavor involving ultrasonic control, teaches setting a delay time (at least fig. 6 (s102 and s111) and [0095] which discloses transmission setting includes delay time) within a blanking period after reception of ultrasonic waves and before a transmission timing (at least fig. 6 depicts that when the method of shooting (imaging) is repeated (after reception of ultrasonic waves (s103)) the settings are set again at step (s102 and s111) before a next transmission timing of ultrasonic waves).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the apparatus of Takano to include setting the delay time within a blanking period as taught by Yamanaka in order to generate multiple images having different focal points. 

Regarding claim 4,
Takano, as modified, teaches the elements of claim 3 as previously stated. Takano further teaches wherein the processor (200) allocates, to the calculation circuitry (200), a first calculation amount (Examiner notes the calculation for the first delay data is considered the first calculation amount) which is less than a second calculation amount ([0103] which discloses a maximum delay amount setting portion 220 which calculates an upper limit for the first and second delay amounts. Examiner notes the calculation amount (i.e. the first delay data) is calculated to be less than the maximum delay amount calculated by the measurement amount setting portion 220) allocated for the processor (200) (Examiner notes the maximum amount setting portion is part of the processor and thus the second calculation amount allocated to the maximum amount setting portion is also allocated to the processor 200.

Regarding claim 6,
Takano, as modified, teaches the elements of claim 3 as previously stated. Takano further teaches wherein the processor determines whether or not to perform allocation of the calculation process of delay data in accordance with a type of a connected ultrasonic probe ([0095] which discloses the maximum value of delay time is defined by the number of capacitors and [0088] which discloses a circuit or an element having any configuration (other than a capacitor) may be used to set the first delay amount and the second delay amount. Examiner notes that in a case where the delay circuit does not involve capacitors it appears the processor 230 would decide not to perform allocation of the calculation process).

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. For example, applicant argues “Takano at most discloses calculating a first delay amount and a second delay amount, which are not more than the maximum delay amount, calculated in the same source. Takano does not teach sharing calculation of delay data in different sources, partly in the probe partly in the main body, as presently claimed. Thus, the maximum delay amount of Takano does not correspond to the “all delay data” of Claim 1 which is derived from different sources” (REMARKS pg. 6) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., sharing calculation of delay data in different sources) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For example, examiner notes that there is no recitation of calculation from different sources. In other words, while the claims recite an ultrasonic probe and an . 
	Applicant further argues “the first delay data calculated on the probe side is part of all delay data, and second delay data, which differs from the first delay data and which is calculated on the ultrasonic apparatus body side, not the probe side, is received on the probe side” (REMARKS pg. 6-7). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., sharing calculation of delay data in different sources) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes that while claim 1 recites the second delay data is received from the ultrasonic diagnostic apparatus body, the claim language does not preclude the ultrasonic diagnostic apparatus body and the probe from being one in the same considering the probe is an ultrasonic diagnostic apparatus body in its broadest reasonable interpretation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793